GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (the "Guaranty") is executed as of April 4, 2007, by
Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware corporation,
having an address at 17872 Catwright Road Irvine CA 92614 ("Guarantor"), for the
benefit of Alliance No. 1 Building Partners, L.P., a Texas limited partnership,
having an address at c/o Hillwood Development Company, LLC, 13600 Heritage
Parkway, Suite 200, Fort Worth, Texas 76177, Attn: Bill Burton ("Lender").

W

I T N E S S E T H :



WHEREAS, pursuant to that certain Promissory Note, dated of even date herewith,
executed by Tecstar, LLC, an Indiana limited liability company ("Borrower"), and
payable to the order of Lender in the original principal amount of EIGHT HUNDRED
FIFTY THOUSAND FOUR HUNDRED AND NO/100 DOLLARS ($850,400.00), (as the same may
be amended, restated, replaced, supplemented, or otherwise modified from time to
time, the "Note"), Borrower has become indebted, and may from time to time be
further indebted, to Lender (all such indebtedness being referred to herein as
the "Guaranteed Indebtedness"); and

WHEREAS, Lender is not willing to extend credit to Borrower unless Guarantor
unconditionally guarantees payment and performance to Lender of the Guaranteed
Indebtedness; and

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor has requested and will directly benefit from Lender's extending
such credit to Borrower.

NOW, THEREFORE, as an inducement to Lender to extend credit to Borrower, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

1. Guarantor agrees to pay, when due or declared due, the Guaranteed
Indebtedness to Lender at Lender's Mailing Address.

2. Guarantor waives (a) diligence in preserving liability of any person on the
Guaranteed Indebtedness and in collecting or bringing suit to collect the
Guaranteed Indebtedness; (b) all rights of Guarantor under chapter 34 of the
Texas Business and Commerce Code and rule 31 of the Texas Rules of Civil
Procedure; (c) protest; (d) notice of extensions, increases, renewals, or
rearrangements of the Guaranteed Indebtedness; and (e) notice of acceptance of
this Guaranty, of creation of the Guaranteed Indebtedness, of failure to pay the
Guaranteed Indebtedness as it matures, of any other default, of adverse change
in Borrower's financial condition, of release or substitution of collateral, of
intent to accelerate, of acceleration, and of subordination of Lender's rights
in any collateral, and every other notice of every kind. Guarantor's obligations
under this Guaranty will not be altered nor will Lender be liable to Guarantor
because of any action or inaction of Lender in regard to a matter waived or of
which notice is waived by Guarantor in the preceding sentence.

3. In the event that Guarantor should breach or fail to timely perform any
provisions of this Guaranty, Guarantor shall, immediately upon demand by Lender,
pay Lender all costs and expenses (including court costs and reasonable
attorneys' fees) incurred by Lender in the enforcement hereof or the
preservation of Lender's rights hereunder or in any bankruptcy or insolvency
proceeding. The covenant contained in this Section shall survive the payment and
performance of the Guaranteed Indebtedness.

4. This Guaranty is an irrevocable, absolute, continuing guaranty of payment and
performance and not a guaranty of collection. This Guaranty may not be revoked
by Guarantor and shall continue to be effective with respect to any Guaranteed
Indebtedness arising or created after any attempted revocation by Guarantor.
This Guaranty may be enforced by Lender and any subsequent holder of the Note
and shall not be discharged by the assignment or negotiation of all or part of
the Note.

5. Lender need not resort to Borrower or any other person or proceed against
collateral before pursuing its rights against Guarantor or any other guarantor.
Lender's action or inaction with respect to any right of Lender under the law or
any agreement will not alter the obligation of Guarantor hereunder. Lender may
pursue any remedy against Borrower or any collateral or under any other guaranty
without altering the obligations of Guarantor hereunder and without liability to
Guarantor, even though Lender's pursuit of such remedy may result in Guarantor's
loss of rights of subrogation or to proceed against others for reimbursement of
contribution or any other right.

6. Guarantor will remain liable for the Guaranteed Indebtedness even though the
Guaranteed Indebtedness may be unenforceable against or uncollectible from
Borrower or any other person because of incapacity, lack of power or authority,
discharge, offset, claim, defense or any other reason.

7. Guarantor consents and acknowledges that Guarantor's obligations will not be
released by (a) the renewal, extension, or modification of the Guaranteed
Indebtedness; (b) the insolvency, bankruptcy, liquidation, or dissolution of
Borrower or any other obligor; (c) the failure of Lender to properly obtain,
perfect, or preserve any security interest or lien in any collateral for the
Guaranteed Indebtedness; (d) the release, substitution, or addition of any
collateral for the Guaranteed Indebtedness; or (e) the failure of Lender to
exercise diligence, commercial reasonableness, or reasonable care in the
preservation, enforcement, or sale of any of the collateral. In the event that,
pursuant to any insolvency, bankruptcy, reorganization, receivership or other
debtor relief law, or any judgment, order or decision thereunder, Lender must
rescind or restore any payment, or any part thereof, received by Lender in
satisfaction of the Guaranteed Indebtedness, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantor by
Lender shall be without effect, and this Guaranty shall remain in full force and
effect. It is the intention of Borrower and Guarantor that Guarantor's
obligations hereunder shall not be discharged except by Guarantor's performance
of such obligations and then only to the extent of such performance.

8. Lender need not notify Guarantor that Lender has sued Borrower, but if Lender
gives written notice to Guarantor that it has sued Borrower, Guarantor will be
bound by any judgment or decree, to the extent permitted by law.

9. Lender may sue any guarantor without impairing Lender's rights against any
other guarantor, with or without making Borrower a party. Lender may settle with
Borrower or any other guarantor for such amounts as it may elect or may release
Borrower or any guarantor or any collateral securing the Guaranteed Indebtedness
without impairing Lender's right to collect the Guaranteed Indebtedness from
Guarantor.

10. This Guaranty binds Guarantor and Guarantor's heirs, successors, and
assigns, and it benefits and may be enforced by Lender and Lender's successors
in interest. When the context requires, singular nouns and pronouns include the
plural. This Guaranty will be construed under the laws of the state of Texas,
without regard to choice-of-law rules of any jurisdiction. In the event of a
dispute involving this Guaranty or any other instruments executed in connection
herewith, the undersigned irrevocably agrees that venue for such dispute shall
lie in any court of competent jurisdiction in Tarrant County, Texas. The
provisions of this Guaranty are severable. If a court of competent jurisdiction
finds that any provision of this Guaranty is unenforceable, then the remaining
provisions will remain in effect without the unenforceable parts.

11. This Guaranty represents the final agreement between Lender and Guarantor
and may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.

 

 

Quantum Fuel Systems Technologies Worldwide, Inc. , a Delaware corporation

 

By:/s/ Kenneth R. Lombardo

Name: Kenneth R. Lombardo

Title: Vice President



 